DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 10/26/2020.
Claims 1-3 and 5-11 have been amended.
Claims 1-14 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 10/26/2020 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-3 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin (USPGP 2015/0134456 A1), hereinafter BALDWIN, in view of Quast et al. (USPGP 2015/0172463 A1), hereinafter QUAST.

Claims 1 and 9:
BALDWIN as shown below discloses the following limitations:
communication circuitry; and
processing circuitry coupled with the communication circuitry and configured to:
collect a piece of user information of a user via the communication circuitry, the piece of user information corresponding to a browsing history on the Internet of the user or a posting history' on the Internet of the user:
analyze the collected piece of user information to obtain a user preference of the user;
See at least page 2 para 17, avatars that are depicted to resemble the users or resemble someone according to user preferences, page 3 para 23, interactions can utilize similar information sharing and trust models (e.g., friendships and social networking) for determining how much information to share and with whom (e.g., friend/known vs. stranger), page 4 paras 28-29, the information is presented in a manner that is more interesting to the user… analysis of speech patterns and/or vocabulary, such as of audio content and/or text that is provided as user input.
identify a piece of advertisement stored in a storage as targeting the user according to the user preference of the user;
See at least page 2 para 21, advertising or marketing information can be applied to the digital assistant, such as interweaved into a communication exchange, so that the user may not perceive it as advertising)
after the piece of advertisement is identified as targeting the user, generate a guidance message based on text information stored in the storage in association with the piece of advertisement,
See at least page 2 paras 20-23, promote certain activities (e.g., dining at a selected restaurant or eating selected food) over less healthy alternatives if the user 130 receives an incentive from an insurance provider in return…interactions can utilize similar information sharing and trust models (e.g., friendships and social 
BALDWIN does not specifically disclose the following limitations, but QUAST as shown does:
generate a first piece of vocalized speech data for presenting the guidance message according to phoneme data corresponding to a voice agent and transmit the first piece of vocalized speech data to a client terminal of the user via the communication circuitry at a timing of at least a predetermined duration after the first piece of vocalized speech data is transmitted to the client terminal and in response to detection of a keyword in a dialogue session between the client terminal and the communication system, generate a second piece of vocalized speech data for presenting content of the piece of advertisement different from the text information according to the phoneme data corresponding to the voice agent and transmit the second piece of vocalized speech data to the client terminal of the user via the communication circuitry as a part of the dialogue session.
See at least paragraphs 0122, 0138, 0150, 0189, and 0202.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN with the voice agent technique of QUAST because, “Virtual assistants provide a type of user interface that enables a person to interact with a computing device (e.g., a smart phone or other computing device).  A virtual assistant may be configured to simulate a person, in some respects, so that the person interacting with the computing device with the help of a virtual assistant may have an experience similar to interacting with another person rather than a machine.  For example, the virtual assistant may allow the person to interact with the computing device by speaking to provide voice input to the virtual assistant.  A conventional virtual assistant may interpret the voice input provided by the user, perform one or more actions based on the user's input, and "talk" back to the user by using a voice interface.” (QUAST: paragraph 0001).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2 and 10:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  BALDWIN further discloses the following limitations:
the processing circuitry is configured to:
identify the piece of advertisement stored in the storage as targeting one or more other users according to one or more other pieces of user information of the one or more other users; and
after the piece of advertisement is identified as targeting the user and the one or more other users,
See at least figure 1 #125 offer to user #190 shared to user #192,  page 2 paras 20-23, promote certain activities (e.g., dining at a selected restaurant or eating selected food) over less healthy alternatives if the user 130 receives an incentive from an insurance provider in return…… interactions can utilize similar information sharing and trust models ( e.g., friendships and social networking) for determining how much information to share and with whom (e.g., friend/known vs. stranger, page 4 para 30, text that is provided as user input);   page 7 para 65, the trust models being applied to control or otherwise influence the sharing of information by the digital assistant(s) can be trust models associated with various entities, such as one or more other users, one or more other communication devices, and/or one or more other digital assistants).
BALDWIN does not specifically disclose the following limitations, but QUAST as shown does:
transmit the first piece of vocalized speech data and first one or more other pieces of vocalized speech data for presenting the guidance message to the client terminal and one or more other client terminals of the one or more other users via the communication circuitry, and transmit the second piece of vocalized speech data and second one or more other pieces of vocalized speech data for presenting the content of the piece of advertisement to the client terminal and the one or more other client terminals of the one or more other users via the communication circuitry after the first piece of vocalized speech data and the first one or more other pieces of vocalized speech data for presenting the guidance message are transmitted to the client terminal and the one or more other client terminals of the one or more other users.
BALDWIN with the voice agent technique of QUAST because, “Virtual assistants provide a type of user interface that enables a person to interact with a computing device (e.g., a smart phone or other computing device).  A virtual assistant may be configured to simulate a person, in some respects, so that the person interacting with the computing device with the help of a virtual assistant may have an experience similar to interacting with another person rather than a machine.  For example, the virtual assistant may allow the person to interact with the computing device by speaking to provide voice input to the virtual assistant.  A conventional virtual assistant may interpret the voice input provided by the user, perform one or more actions based on the user's input, and "talk" back to the user by using a voice interface.” (QUAST: paragraph 0001).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3 and 11:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  BALDWIN further discloses the following limitations:
the processing circuitry is configured to:
…guidance message to the client terminal and the one or more other client terminals via the communication circuitry after a condition according to an attribute stored in the storage in association with the piece of advertisement is satisfied.
See at least figure 1 #125 offer to user #190 shared to user #192, page 2 paras 20-23, promote certain activities (e.g., dining at a selected restaurant or eating selected food) over less healthy alternatives if the user 130 receives an incentive from an insurance provider in return…… interactions can utilize similar 
BALDWIN does not specifically disclose …transmit the first piece of vocalized speech data and the first one or more other pieces of vocalized speech data for presenting the, but QUAST in at least paragraphs 0122, 0138, 0150, 0189, and 0202 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN with the voice agent technique of QUAST because, “Virtual assistants provide a type of user interface that enables a person to interact with a computing device (e.g., a smart phone or other computing device).  A virtual assistant may be configured to simulate a person, in some respects, so that the person interacting with the computing device with the help of a virtual assistant may have an experience similar to interacting with another person rather than a machine.  For example, the virtual assistant may allow the person to interact with the computing device by speaking to provide voice input to the virtual assistant.  A conventional virtual assistant may interpret the voice input provided by the user, perform one or more actions based on the user's input, and "talk" back to the user by using a voice interface.” (QUAST: paragraph 0001).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BALDWIN/QUAST and in further view of Sloan et al. (USPGP 2013/0304541 A1), hereinafter SLOAN. 

Claim 4:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  SLOAN further discloses:
the processing circuitry is configured to:
determine a product promoted by the piece of advertisement as purchasable when a number of potential customers that are determined to be attracted to the product is equal to or greater than a threshold number.
See at least paragraphs [0061]-[0062], [0068] that when the predetermined demand threshold for the product is reached then notification of the demand is transmitted and an offer to sell the product can be made to the consumers (figure 6a #504 demand threshold, page 6 para 61, In one implementation, a predetermined demand threshold is reached when the demand case includes a predetermined number of consumers who are associated with the demand case along with one or more demand specifications 304 corresponding to a particular product offered).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of SLOAN because, “Online marketplaces for supporting commerce between merchants and consumers have appeared in recent years.  In these online marketplaces, a merchant typically seeks consumers to purchase its products and services by posting sales or other deals for viewing by consumers, and optionally, may additionally advertise its products and services over the online marketplace.  However, consumers and merchants alike may desire an improved online marketplace that offers opportunities for consumers to leverage the online marketplace to initiate relevant purchasing experiences, as well as relevant potential sales opportunities for merchants.” (SLOAN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 8:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  SLOAN further discloses:
the processing circuitry is configured to:
after the second piece of vocalized speech data and the second one or more other pieces of vocalized speech data for presenting the content of the piece of advertisement are transmitted to the client terminal and the one or more other client terminals via the communication circuitry, transmit information a third piece of vocalized speech data indicating a number of users expressing interest in the piece of advertisement to the client terminal.
See at least Claim 5 (a consumer notification/advertisement is generated to a plurality of consumers and then the system receives information back in regards to interest generated from a number of consumers in response to the consumer notification/advertisement.).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of SLOAN because, “Online marketplaces for supporting commerce between merchants and consumers have appeared in recent years.  In these online marketplaces, a merchant typically seeks consumers to purchase its products and services by posting sales or other deals for viewing by consumers, and optionally, may additionally advertise its products and services over the online marketplace.  However, consumers and merchants alike may desire an improved online marketplace that offers opportunities for consumers to leverage the online marketplace to initiate relevant purchasing experiences, as well as relevant potential sales opportunities for merchants.” (SLOAN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BALDWIN/QUAST and in further view of Ghosh et al. (US  8,768,759 B2), hereinafter GHOSH. 

Claim 5:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  BALDWIN/QUAST further discloses:
wherein the processing circuitry is configured to:
estimate a social graph indicating a relation of the user and the one or more other users according to the pieces of user information of the user and the one or more other users; and
transmit the first niece of vocalized speech data and the first one or more other pieces of vocalized speech data for presenting the guidance message to the client terminal and the one or more other client terminals of the one or more other users via the communication circuitry after the user and the one or more other users are determined to be acquaintances according to the social graph.
See at least BALDWIN figure 1 (#125 offer to user #190 shared to user #192,  page 2 paras 20-23, promote certain activities (e.g., dining at a selected restaurant or eating selected food) over less healthy alternatives if the user 130 receives an incentive from an insurance provider in return…… interactions can utilize similar information sharing and trust models ( e.g., friendships and social networking) for determining how much information to share and with whom (e.g., friend/known vs. stranger, page 4 para 30, text that is provided as user input);   page 7 para 65, the trust models being applied to control or otherwise influence the sharing of information by the digital assistant(s) can be trust models associated with various entities, such as one or more other users, one or more other communication devices, and/or one or more other digital assistants).  In addition, see at least QUAST paragraphs 0122, 0138, 0150, 0189, and 0202.  
BALDWIN/QUAST does not appear to explicitly disclose a social graph. GHOSH, however, in at least figure 4 #420, claims 1, 11, and 15 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of GHOSH because, “Knowledge is increasingly more germane to our exponentially expanding information-based society.  Perfect knowledge is the ideal that participants seek to assist in decision making and for determining preferences, affinities, and dislikes.  Practically, perfect knowledge about a given topic is virtually impossible to obtain unless the inquirer is the source of all of information about such topic (e.g., autobiographer).  Armed with more information, decision makers are generally best positioned to select a choice that will lead to a desired outcome/result (e.g., which restaurant to go to for dinner).  However, as more information is becoming readily available through various electronic communications modalities (e.g., the Internet), one is left to sift through what is amounting to a myriad of data to obtain relevant and, more importantly, trust worthy information to assist in decision making activities.  Although there are various tools (e.g., search engines, community boards with various ratings), there lacks any indicia of personal trustworthiness (e.g., measure of the source's reputation and/or influence) with located data.” (SLOAN: column 1, lines 14-32).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claim 7:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  BALDWIN/QUAST further discloses:
the processing circuitry is configured to:
estimate a social graph indicating a relation of the user and the one or more other users according to the pieces of user information of the user and the one or more other users; and
after the second piece of vocalized speech data and the second one or more other pieces of vocalized speech data for presenting the content of the piece of advertisement are transmitted to the client terminal and the one or more other client terminals via the communication circuitry, transmit a third piece of vocalized speech data indicating that an acquaintance is also expressing interest in the piece of advertisement to the client terminal after the user and the one or more other users are determined to be acquaintances according to the social graph.  
See at least figure 1 #125 offer to user #190 shared to user #192,  page 2 paras 20-23, promote certain activities (e.g., dining at a selected restaurant or eating selected food) over less healthy alternatives if the user 130 receives an incentive from an insurance provider in return…… interactions can utilize similar information sharing and trust models ( e.g., friendships and social networking) for determining how much information to share and with whom (e.g., friend/known vs. stranger, page 4 para 30, text that is provided as user input);   page 7 para 65, the trust models being applied to control or otherwise influence the sharing of information by the digital assistant(s) can be trust models associated with various entities, such as one or more other users, one or more other communication devices, and/or one or more other digital assistants); and  after the content of the piece of advertisement  is transmitted to the terminal and the one or more other client terminals via the communication circuitry, transmit   information indicating that an acquaintance is also expressing interest in the  piece of advertisement    to the client terminal and the other client terminal   of the  other  user after the user and the  other user  are determined to be acquaintances according to the  social network,  the information to be  output as third vocalized speech of the  voice agent  of the client terminal  ( page 2 para 19, presenting one or more of similar speech patterns, vocabulary, page 3 para 23, the digital assistant 150 can interact with one or more other digital assistants ( e.g., digital assistant 152). These other digital assistants can be associated with other users, page 3 para 27, voice exchange, page 8 
BALDWIN/QUAST does not appear to explicitly disclose a social graph. GHOSH, however, in at least figure 4 #420, claims 1, 11, and 15 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of GHOSH because, “Knowledge is increasingly more germane to our exponentially expanding information-based society.  Perfect knowledge is the ideal that participants seek to assist in decision making and for determining preferences, affinities, and dislikes.  Practically, perfect knowledge about a given topic is virtually impossible to obtain unless the inquirer is the source of all of information about such topic (e.g., autobiographer).  Armed with more information, decision makers are generally best positioned to select a choice that will lead to a desired outcome/result (e.g., which restaurant to go to for dinner).  However, as more information is becoming readily available through various electronic communications modalities (e.g., the Internet), one is left to sift through what is amounting to a myriad of data to obtain relevant and, more importantly, trust worthy information to assist in decision making activities.  Although there are various tools (e.g., search engines, community boards with various ratings), there lacks any indicia of personal trustworthiness (e.g., measure of the source's reputation and/or influence) with located data.” (SLOAN: column 1, lines 14-32).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




6 is rejected under 35 U.S.C. 103 as being unpatentable over BALDWIN/QUAST and in further view of Inamdar (USPGP  2010/0125525 A1), hereinafter INAMDAR. 

Claim 6:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  INAMDAR further discloses:
the processing circuitry is configured to:
transmit the first piece of vocalized speech data and the first one or more other pieces of vocalized speech data for presenting the guidance message to the client terminal and the one or more other client terminals of the one or more other users via the communication circuitry after a total number of the user and the one or more other users reaches a target number.
See at least paragraphs [0047], [0052] - offers (such as a significantly reduced price) may be transmitted to a plurality of users/buyer if a target number of potential buyers has been reached)..  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of INAMDAR to determine pricing tiers, as disclosed in paragraph 52, The price 488 may be the price of the product associated with a particular tier of a conditional offer, which may be associated with a minimum and maximum number of committed purchasers in the tier. Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over BALDWIN/QUAST and in further view of Pugh (USPGP  2015/0324863 A1), hereinafter PUGH. 

Claims 12 and 13:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  PUGH further discloses the predetermined duration is one day.  See at least figure 7A, and paragraph 87, the advertiser has also input a one day resend delay using the resend delay control.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of PUGH because, “Knowledge is increasingly more germane to our exponentially expanding information-based society.  Perfect knowledge is the ideal that participants seek to assist in decision making and for determining preferences, affinities, and dislikes.  Practically, perfect knowledge about a given topic is virtually impossible to obtain unless the inquirer is the source of all of information about such topic (e.g., autobiographer).  Armed with more information, decision makers are generally best positioned to select a choice that will lead to a desired outcome/result (e.g., which restaurant to go to for dinner).  However, as more information is becoming readily available through various electronic communications modalities (e.g., the Internet), one is left to sift through what is amounting to a myriad of data to obtain relevant and, more importantly, trust worthy information to assist in decision making activities.  Although there are various tools (e.g., search engines, community boards with various ratings), there lacks any indicia of personal trustworthiness (e.g., measure of the source's reputation and/or influence) with located data.” (SLOAN: column 1, lines 14-32).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claim 14:
The combination of BALDWIN/QUAST discloses the limitations as shown in the rejections above.  PUGH further discloses:
the processing circuitry is configured to:
in response to the piece of advertisement being identified as targeting the user, register in an advertisement progress record a piece of advertisement progress status in association with an advertisement identifier and a user identifier of the user;
in response to the first piece of vocalized speech data being transmitted to the client terminal of the user, update the piece of advertisement progress status to have a first status indicating that the guidance message has been output to the user;
determine whether to transmit the second piece of vocalized speech data according to the piece of advertisement progress status; and
in response to the second piece of vocalized speech data being transmitted to the client terminal of the user, update the piece of advertisement progress status to have a second status indicating that the content of the piece of advertisement has been output to the user.
See at least paragraph 0096.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising delivery method of BALDWIN/QUAST with the threshold metric of PUGH because, “Knowledge is increasingly more germane to our exponentially expanding information-based society.  Perfect knowledge is the ideal that participants seek to assist in decision making and for determining preferences, affinities, and dislikes.  Practically, perfect knowledge about a given topic is virtually impossible to obtain unless the inquirer is the source of all of information about such topic (e.g., autobiographer).  Armed with more information, decision makers are generally best positioned to select a choice that will lead to a desired outcome/result (e.g., which restaurant to go to for dinner).  However, as more information is becoming readily available through various electronic communications modalities (e.g., the Internet), one is left to sift through what is amounting to a myriad of data to obtain relevant and, more importantly, trust worthy SLOAN: column 1, lines 14-32).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.
.






CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

PHYS.ORG. World-Class In-Car Speech Recognition System for Navigation in 2005 Honda Cars. (SEPTEMBER 2, 2004).  Retrieved online 02/14/2021.  
https://phys.org/news/2004-09-world-class-in-car-speech-recognition-honda.html
“IBM®, the world leader in information technology innovation, today announced that it has jointly developed with Honda Motor Company a unique, hands-free and natural-sounding in-vehicle speech-recognition system - the industry's leading-edge navigation application. Honda will offer the system as standard equipment on the 2005 Acura RL and as options on both the 2005 Acura MDX and 2005 Honda Odyssey in the United States and Canada beginning this month.”

UCHIDA et al. (JP 2003/106842 A). “To clearly grasp the state in which a specific traveling member approaches to a using side traveling member. The traveling member approach warning system comprises a bus side terminal 12 and an electric railcar side terminal 13 having a GPS receiver 17 or the like which can detect a self-position (a bus, an electric railcar), a data managing server 11 for capturing these position data and storing information including these position data in a specific traveling member database 27, a navigation on-board unit 14 having a GPS receiver 30 which can detect the own position (navigation on-board unit-mounting vehicle), and a voice synthesizer 36 which can output warning and a speaker 37.  The data managing server retrieves information regarding the bus, the railcar from the specific traveling member database based on the position data of the mounting vehicle of the navigation on-board unit.  The mounting vehicle of the navigation on-board unit outputs the warning to the speaker or the like of the navigation on-board unit when the bus, the railcar judges to satisfy warning conditions.”



James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)